DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not moot due to new ground rejection presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 20090268621, equivalent to EP 1879319) in view of Rao (US 20090092103 A1).
For claim 1, D1 discloses a method of operating a first node in a network (Fig. 6 shows a network with Transmitting Apparatus 200 being a first node), comprising: 
sending a polling message to a second node over a link at a first data rate (fig. 6 - step ST401 sends polling message (common pilot signal) to receiving apparatus 100; note that the rate that the polling message is sent is the first data rate), determining a second data rate being a preferred data rate based at least in part on an indication of observed behavior of the link (see ST505 in view [0004] “channel estimator 21 of 20 carries out channel estimation, and rate calculator 22 determines the rate and power of each stream using channel estimation values”; note that the calculated channel rate is the preferred data rate based on observed/measured link/channel and is considered the second data rate); 
receiving an acknowledgement message corresponding to the polling message from the second node (FIG. 6, ST404 shows node 200 receives feedback information being acknowledgement message in response to the polling message at ST401); 
based at least in part on receiving the acknowledgement message from the second node, determining the second node to be available to receive an information message (FIG. 6, ST405, the feedback information indicates the node 100 being available to receive); and 
based at least in part on the determining the second node to be available to receive the information message, sending the information message to the second node over the link at the second data rate (FIG. 6, ST405-ST408, particularly ST407 shows transmit DATA at the determined data rate in view of [0057] “In ST405, MCS determining section 202 of transmitting apparatus 200 determines the modulation scheme and coding rate used for data transmitted to receiving apparatus 100 based on the received quality information included in the feedback information and performs predetermined transmission processing on the data using the determined modulation scheme and coding rate”).
D1 does not specifically discloses that the first data rate based at least in part on the second data rate, However, the first data rate is the polling message rate, which 
Therefore, it would be obvious to an ordinary skilled in the art before the time when the application was filed that the first data rate is at least partial depend on the second data rate.
Independent claim 11 is rejected because it is the method performed at the second node of the network of claim 1 (which is the method performed on the first node of the network) and has the same subject matter. 
Independent claim 12 is rejected because it is the node claim that perform the method of claim 1 and has the same subject matter.
As to claims 2 and 13, D1 discloses claims 1 and 12, determining the first data rate to be a next slowest available data rate than the second data rate (This claim limitation is obvious based on design incentives based on principle that the first data rate is less than the second rate (explained in claim 1), see MPEP 2143(F); furthermore, selecting different data rate in order to meet the desired requirement is a well-known in the art. For example, Gerosa (US 20200099972 A1) discloses it in Abstract).
As to claims 3 and 14, D1 discloses claims 1 and 12, D1 further discloses the indication of observed behavior of the link includes at least link quality metric data associated with communication over the link at the second data rate ([0010] “a received quality measuring section that measures received quality of each stream based on the stream multiplex signal” and [0055] “Then, received quality measuring section 104 measures the SINR of each stream using the channel matrix”).
As to claims 4 and 15, D1 discloses claims 1 and 12, D1 further discloses determining the first data rate to be a lower data rate than the second data rate (the first data rate is the polling message rate, which cannot exceed the second rate (link/channel rate) because the second rate include the rate of user data and the control data rate (the first data rate)).
As to claims 5 and 16, D1 discloses claims 1 and 12, b D1 further discloses: based at least in part on receiving the acknowledgement message from the second node, updating link quality metric data associated with communication over the link at the first data rate ([0057] “In ST405, MCS determining section 202 of transmitting apparatus 200 determines the modulation scheme and coding rate used for data transmitted to receiving apparatus 100 based on the received quality information included in the feedback information and performs predetermined transmission processing on the data using the determined modulation scheme and coding rate” in view of FIG. 6).
As to claims 7 and 18, F1 discloses claims 1 and 12, D1 the acknowledgement message is a first acknowledgement message (the acknowledgement of the parent claim); and the method further comprises: receiving a second acknowledgement message corresponding to the information message from the second node (FIG. 6, ST417: node 200 receives the second feedback information); based at least in part on receiving the second acknowledgement message, determining the second node received the information message from the first node; and based at least in part on determining the second node received the information message from the first node, 
As to claims 8 and 19, D1 discloses claims 1 and 12, D1 further discloses the information message is a first information message (the acknowledgement of the parent claim); and the method further comprises sending a second information message to the second node over the link at the first data rate (FIG. 6, ST 408: transmit second control signal). 
As to claims 9 and 20, D1 discloses claims 8 and 19, D1 further discloses the polling message is a first polling message (FIG. 6, ST 401, first polling/pilot signal); the method further comprises sending a second polling message to the second node over the link at a third data rate (FIG. 6, ST 406, second polling/pilot signal which is transmitted a third data rate); and receiving an acknowledgement message to the second polling message (FIG. 6, ST417: node 200 receives the second feedback information); the third data rate is based at least in part on the first data rate (the third data rate cannot exceed the first data rate as explained just like the second data rate in the parent claims); and sending the second information message is based at least in part on the receiving the acknowledgement message to the second polling message (FIG. 6, ST419 which like ST405, determines sending second information including control and user data to the second node).
As to claim 10.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Shakya (US 20190191387 A1).
As to claims 6 and 17, D1 discloses claims 1 and 12, and is silent but Shakya, in the same field of endeavor of data communication, discloses the indication of observed behavior of the link comprises at least one Expected Transmission Count (ETX) value ([0018] “Link quality estimator 226 may include an expected transmission count/expected transmission time (ETX/ETT) monitor 238 and an RSSI monitor 240” and [0019] “ETX (Expected Transmission Count) may be defined as the number of MAC layer transmissions required in order to execute a successful transmission of a packet. ETT is bandwidth adjusted ETX that takes into account different data rates and packet size”). OOSA would be motivated to apply this teaching of Shakya to the link behavior/QoS of D1 to yield predictable results of measuring link behavior/QoS based on MEPE 2143(D))
Therefore, it would be obvious to one ordinary skilled in the art (OOSA) to apply this teaching of Shakya to the link behavior/QoS of Mahny in view of Rao for the benefit of measuring the requirements of link behavior/QoS.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/           Primary Examiner, Art Unit 2462